Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                          DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.  Claims 21-35 were pending in the application. Claims 21-35 have been allowed.  
       Response to Arguments
Applicant’s arguments, see page 7 of remarks, filed on 04/22/2022, with respect to 35 USC 112(b) type rejections of claims 21-33 have been fully considered and are persuasive.  Previous 35 USC 112(b) type rejections of claims 21-33 have been withdrawn because of amendments made to the independent claims 21 and 29.
Examiner’s Reasons for Allowance
Mark, US 2012/0017147 A1; Kocienda et al, US 2008/0259039 A1; and Zhou et al, US 9,207,852 B1  were cited as the closest prior art of the record during the prosecution of this application, however these references taken singly or in combination with one another do not teach all the limitations of any of the independent claims of this application. 
In particular, regarding independent claims 21 and 29, patentability exists, at least in part, with the recitation of “capturing, by the mobile device, at least one gesture performed in the air;  linking the at least one gesture to a command for the mobile device to perform; providing a customized input entry upon viewing a message with a contact, the customized input entry comprising of one or more suggested frequently used phrases specific to a location of the mobile device; and providing a plurality of keyboards, wherein at least one of the plurality of keyboards is configurable to be in a fixed position and at least one of the plurality of keyboards is configurable to be in a movable position.”
                                                                Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494